UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 30, 2007 INDEPENDENCE TAX CREDIT PLUS L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-20476 13-3589920 (Commission File Number) (IRS Employer Identification) 625 Madison Avenue New York, New York 10022 (Address of Principal Executive Offices) (Zip Code) (212) 317-5700 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 30, 2007, Independence Tax Credit Plus L.P. (“Independence”) issued a press release responding to an unsolicited tender offer by Peachtree Partners (the “Offeror”) to purchase up to 4.9% of the 76,786 outstanding limited partnership units of Independence at a price of $65.00 per unit, less certain reductions to that purchase price (including an “administrative fee” of $150 per selling investor) as described in the Offeror’s written tender offer materials dated July 20, 2007. The press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. This Current Report on Form 8-K and the press release attached as an exhibit hereto contain forward-looking statements within the meaning of “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 and also include a cautionary statement identifying important factors that could cause actual results to differ materially from those anticipated. Item 9.01 Financial Statements and Exhibits. (a)Financial statements of businesses acquired. Not applicable. (b)Pro forma financial information. Not applicable. (c)Shell company transactions. Not applicable. (d) Exhibits. 99.1Press Release, dated July 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Independence Tax Credit Plus L.P. (Registrant) Dated: July 30, 2007 BY: Related Independence Associates L.P., its General Partner By: Related Independence Associates Inc., a General Partner By: /s/ Robert L. Levy Name: Robert L. Levy Title: Chief Financial Officer
